EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 12/22/2020 has been received and considered.

Allowable Subject Matter / Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not fairly disclose or teach the applicant’s claimed invention, including, and in combination with other recited limitations, the valve assembly that has an inlet, two outlets, valve discs in each outlet, both valve discs connected to a shaft such that rotation of the shaft rotates both the first and second valve discs, and a flow control member in the second outlet duct surrounding the second valve disc that is configured to restrict fluid flow passing through the second outlet duct to a greater extent than the fluid flow passing through the first outlet duct for a given degree of rotation of the first and second valve discs from the first position.
The closest prior art of record includes the following:
	Karasawa et al. (U.S. 10,787,993) discloses a valve device with two discs located within separate outlets that have a single shared inlet.  The discs are connected to a shaft.  However, the discs are not closed together nor opened together as figures 6 and 7 show them to be in different positions with respect to each other.  Further, there is not a flow control member in the second outlet duct surrounding the second valve disc that is configured to restrict fluid flow passing through the second outlet duct to a greater extent than the fluid flow passing through the first outlet duct for a given degree of rotation of the first and second valve discs from the first position.
Ohtsubo (U.S. 5,427,141) discloses a valve assembly with two discs connected to a shaft.  Each disc is of a different size.  However, the discs are not closed together nor opened together as col. 3, ll. 33-40 describe them to be in different positions with respect to each other.  Further, there is not a flow control member in the second outlet duct surrounding the second valve disc that is configured to restrict fluid flow passing through the second outlet duct to a greater extent than the fluid flow passing through the first outlet duct for a given degree of rotation of the first and second valve discs from the first position.
Wein (U.S. 1,671,069) discloses a valve assembly with two discs connected to a shaft.  Each disc is angled as shown in figures 1 and 3.  However, there is not a flow control member in the second outlet duct surrounding the second valve disc that is configured to restrict fluid flow passing through the second outlet duct to a greater extent than the fluid flow passing through the first outlet duct for a given degree of rotation of the first and second valve discs from the first position.
Buseyne et al. (U.S. 8,616,242) discloses a valve disc with flow control members like elements 12 and 13 located within a duct of a rotary disc valve.  However, as references like Karasawa, Ohtsubo, and Wein already function properly as is, any such modification like that of Buseyne to Karasawa, Ohtsubo, or Wein would appear to affect the fluid flow through one of the ducts in an undesired manner as the fluid flow would be restricted to a greater extent.  Based off the evidence of record, there is no readily apparent teaching, suggestion, motivation, or KSR rationale to make any such proposed modification.  It is the examiner’s opinion that any type of proposed modification would be relying on impermissible hindsight bias.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lew et al. (U.S. 4,512,372) discloses a floating disc divert valve that has two discs connected to a shaft.  However, the discs are independently rotated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753